



AMENDMENT NO. 1
TO
THE LINCOLN ELECTRIC COMPANY
EMPLOYEE SAVINGS PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2017)
The Lincoln Electric Company, an Ohio corporation, hereby adopts this Amendment
No. 1 to The Lincoln Electric Company Employee Savings Plan (As amended and
restated effective January 1, 2017) (the “Plan”), effective as of August 1, 2017
unless otherwise provided herein.
I.
A new paragraph is hereby added to the introduction of the Plan at the end of
the Plan History section to read as follows:
“Effective as of August 1, 2017, pursuant to an Instrument of Merger entered
into by The Lincoln Electric Company and J.W. Harris Co., Inc., the J.W. Harris
Co., Inc. Profit Sharing/ 401(k) Plan (the “Harris Plan”) was merged with and
into the Plan and all accounts held under the Harris Plan were transferred to
the Plan.”
II.
Section 1.1(6) of the Plan is hereby amended in its entirety to read as follows:
“(6)    Before-Tax Contributions: The contributions made pursuant to Section 3.1
of the Plan, elective deferral contributions made to the Weartech Plan on behalf
of





--------------------------------------------------------------------------------





Former Weartech Plan Participants and elective deferral contributions made to
the Harris Plan on behalf of Former Harris Plan Participants. Except as
otherwise specifically provided in the Plan, the term ‘Before-Tax Contributions’
when used herein shall include all Catch-Up Before-Tax Contributions, as defined
in Section 3.11.”
III.
Section 1.1(16) of the Plan is hereby amended in its entirety to read as
follows:
“(16)    Covered Employee:    Effective as of August 1, 2017, An Employee of an
Employer, excluding, however, (a) any ‘leased employee’ (as defined in Section
1.1(21)) of an Employer, and (b) any Disabled Employee.”
IV.
The last sentence of Section 1.1(24) of the Plan is hereby amended in its
entirety to read as follows:
“Further notwithstanding the foregoing, (a) in the case of an Employee of
Kaliburn, Inc. Employment shall include periods of employment with ITT
Corporation prior to November 14, 2012, provided that such Employee was an
“Employee” (as defined in the Plan) on November 14, 2012, (b) in the case of a
Former Weartech Plan Participant who is an Employee on August 29, 2016,
Employment shall include periods of regular, full-time employment with Weartech
International, Inc. prior to August 29, 2016, and (c) in the case of a Former
Harris Plan Participant who is an Employee on August 1, 2017,


-2-    

--------------------------------------------------------------------------------





Employment shall include periods of regular, full-time employment with J.W.
Harris Co., Inc. prior to August 1, 2017.”
V.
Section 1.1 of the Plan is hereby amended by inserting a new subsection
immediately following Subsection (29) to read as follows:
“(29A)    Former Harris Plan Participant. Any person who immediately prior to
the effective time of the merger of the Harris Plan into this Plan had amounts
held on his behalf in one or more accounts maintained under the Harris Plan.”
VI.
Section 1.1 of the Plan is hereby amended by inserting two new subsections
immediately following Subsection (37) to read as follows:
“(37A)    Harris Plan: The J.W. Harris Co., Inc. Profit Sharing/401(k) Plan, as
in effect immediately prior to its merger into the Plan effective as of August
1, 2017.
(37B)    Harris Prior Employer Contributions: Matching employer contributions
and nonelective employer contributions, if any, made to the Harris Plan on
behalf of Former Harris Plan Participants who are not Employees on August 1,
2017.”
VII.
Section 1.1(46) of the Plan is hereby amended in its entirety to read as
follows:


-3-    

--------------------------------------------------------------------------------





“(46)    Matching Employer Contributions: The contributions made pursuant to
Section 4.1 of the Plan (or pursuant to any Instrument of Adoption), employer
matching contributions made to the Weartech Plan on behalf of Former Weartech
Plan Participants who are Employees on August 29, 2016, and matching employer
contributions made to the Harris Plan on behalf of Former Harris Plan
Participants who are Employees on August 1, 2017.”
VIII.
Section 1.1(51) of the Plan is hereby amended in its entirety to read as
follows:
“(51)    Nonelective Employer Contributions: The contributions made pursuant to
Section 4.6 of the Plan and nonelective employer contributions made to the
Harris Plan on behalf of Former Harris Plan Participants who are Employees on
August 1, 2017.”
IX.
Section 1.1(71) of the Plan is hereby amended in its entirety to read as
follows:
“(71)    Vested Interest: The portion of a Member’s Account that has not
previously been withdrawn by him or distributed to or for him and that –
(a)    is derived from his Before-Tax Contributions, Rollover Contributions,
Prior ESOP Contributions, Qualified Nonelective Contributions, Nonelective
Employer Contributions and Transitional Employer Contributions and 100%
nonforfeitable at all times;


-4-    

--------------------------------------------------------------------------------





(b)    is derived from Matching Employer Contributions and
(i) in the case of a Member employed by the Company, Welding, Cutting, Tools &
Accessories, LLC, Lincoln Electric Cutting Systems, Inc., Kaliburn, Inc., J.W.
Harris Co., Inc., Smart Force, LLC, Vizient Manufacturing Solutions, Inc. and
Lincoln Global, Inc. (but in the case of Members employed by J.W. Harris Co.,
Inc., Smart Force, LLC, or the Seal Seat Division of Lincoln Global, Inc., only
with respect to Members who are Employees on or after August 1, 2017 or who were
Covered Employees prior to August 1, 2017 under the provisions of the Plan then
in effect) is 100% nonforfeitable at all times, or
(ii) in the case of all other Members is (A) 0% nonforfeitable prior to the
Member’s completion of three Years of Vesting Service and (B) 100%
nonforfeitable on and after the Member’s completion of three Years of Vesting
Service; and
(c)    is derived from FSP Contributions and FSP Plus Contributions and is (i)
0% nonforfeitable prior to the Member’s completion of three Years of Vesting
Service and (ii) 100% nonforfeitable on and after the Member’s completion of
three Years of Vesting Service, provided, however, that in the case of a Member
who is an Employee on January 1, 2017, the portion of such Member’s Account that
is derived from FSP Contributions and FSP Plus Contributions shall be 100%
nonforfeitable on January 1, 2017.


-5-    

--------------------------------------------------------------------------------





Notwithstanding the foregoing, in the case of a Former Weartech Plan Participant
who is an Employee on August 29, 2016, the portion of such Former Weartech Plan
Participant’s Account that is derived from Matching Employer Contributions shall
be 20% nonforfeitable on and after completion of two Years of Vesting Service
and 100% nonforfeitable on and after completion of three Years of Vesting
Service. A Member whose Vested Interest is less than 100% nonforfeitable under
the preceding provisions of this Subsection shall nonetheless have a 100%
nonforfeitable interest in his entire Account upon his attainment of age 60
while an Employee, upon his death while an Employee, upon his death while
performing ‘qualified military service’ (as defined in Section 11.8) and upon
his incurrence of a Disability while an Employee. Further notwithstanding the
foregoing, but subject to section 6.3(7), in the case of a Former Weartech Plan
Participant who is not an Employee on August 29, 2016, the portion of such
Former Weartech Plan Participant’s Account that is derived from Weartech Prior
Matching Contributions shall be nonforfeitable in accordance with the following
table based on his Years of Vesting Service at any particular time:


Years of Vesting Service
Percent of Weartech Prior Matching Contributions Nonforfeitable 

Less than 2
0%
2 but less than 3
20%
3 but less than 4
40%
4 but less than 5
60%
5 but less than 6
80%
6 or more
100%

Further notwithstanding the foregoing, but subject to section 6.3(8), in the
case of a Former Harris Plan Participant who is not an Employee on August 1,
2017, the portion of


-6-    

--------------------------------------------------------------------------------





such Former Harris Plan Participant’s Account that is derived from Harris Prior
Employer Contributions shall be 0% nonforfeitable prior to the Member’s
completion of three Years of Vesting Service and 100% nonforfeitable on and
after the Member’s completion of three Years of Vesting Service."
X.
Section 1.1(72)(c) of the Plan is hereby amended by deleting the parenthetical
phrase “(subject to the provisions of Sections 6.3(6) and 6.8)” where it appears
therein and substituting therefor “(subject to the provisions of Sections 6.3
and 6.8)”.
XI.
Section 1.1(72) of the Plan is hereby amended by inserting the following new
paragraph at the end thereof:
“(g)    Further notwithstanding any other provision of the Plan to the contrary,
with respect to any Former Harris Plan Participant, Years of Vesting Service
shall include service credited for vesting purposes under the Harris Plan
immediately prior to August 1, 2017 (excluding any service that is disregarded
under the terms of the Harris Plan).”
XII.
The last sentence of Section 1.1(75) of the Plan is hereby amended in its
entirety to read as follows:
“Notwithstanding any other provision of the Plan to the contrary, (a) in the
case of an Employee of Kaliburn, Inc., Years of Eligibility Service shall also
include periods of


-7-    

--------------------------------------------------------------------------------





employment with ITT Corporation prior to November 14, 2012, provided that such
Employee was an “Employee” (as defined in the Plan) on November 14, 2012, (b) in
the case of a Former Weartech Plan Participant, Years of Eligibility Service
shall include any service credited for eligibility purposes under the Weartech
Plan immediately prior to August 29, 2016, and (c) in the case of a Former
Harris Plan Participant, Years of Eligibility Service shall include any service
credited for eligibility purposes under the Harris Plan immediately prior to
August 1, 2017.”
XIII.
Section 1.2 of the Plan is hereby amended by inserting the following new
Subsection at the end thereof:
“(8)    The benefits payable to a Former Harris Plan Participant under the
Harris Plan whose employment with the Controlled Group terminated, including by
reason of death, before August 1, 2017 (and who is not rehired by a Controlled
Group Member on or after August 1, 2017) shall be determined by and paid in
accordance with the terms and provisions of the Harris Plan as in effect at the
date of such termination, except to the extent otherwise specifically provided
in this Plan.”
XIV.
Section 2.1(2) of the Plan is hereby amended by inserting the following new
sentence at the end thereof:


-8-    

--------------------------------------------------------------------------------





“Further notwithstanding the preceding provisions of this Section, a Former
Harris Plan Participant who on August 1, 2017 does not satisfy the requirement
of Subsection (2) of this Section but who on July 31, 2017 had in effect an
election (or deemed election) under the Harris Plan to have a percentage of his
compensation contributed to the Harris Plan as before-tax contributions shall
become an Eligible Employee on August 1, 2017.”
XV.
Section 2.2(1) of the Plan is hereby amended by inserting the following new
sentence at the end thereof:
“Further notwithstanding the foregoing, a Former Harris Plan Participant who
becomes an Eligible Employee on August 1, 2017 and who on July 31, 2017 had in
effect an election (or deemed election) under the Harris Plan to have a
percentage of his compensation contributed as before-tax contributions, shall
become a Member on August 1, 2017 and his elected percentage (in effect on July
31, 2017) under the Harris Plan shall continue in effect under the Plan, until
changed or suspended pursuant to Section 3.3 or Section 3.4, with respect to his
Compensation to be contributed as Before-Tax Contributions under the Plan,
provided, however, that if such elected percentage under the Harris Plan was
greater than 80%, such percentage shall be reduced to 80% with respect to his
Compensation to be contributed as Before-Tax Contributions under the Plan.”
XVI.


-9-    

--------------------------------------------------------------------------------





Section 2.2 of the Plan is hereby amended by inserting the following new
Subsection at the end thereof:
“(5)    A Former Harris Plan Participant who had an account under the Harris
Plan immediately prior to the effective time of the merger of the Harris Plan
into this Plan but does not become a Member pursuant to Subsection (1), shall
become a Member on August 1, 2017 upon such merger but shall not be eligible to
have Before-Tax Contributions made for him unless he is an Eligible Employee and
enrolls in the Plan in accordance with Subsection (1).”
XVII.
The first sentence of Section 5.1(1) of the Plan is hereby amended by inserting
the phrase “, Harris Prior Employer Contributions” immediately following the
phrase “Weartech Prior Matching Contributions”.
XVIII.
The first sentence of Section 5.2 of the Plan is hereby amended in its entirety
to read as follows:
“The Company shall establish and maintain, or cause to be established and
maintained, an Account for each Member, which Account shall reflect, pursuant to
Sub Accounts established and maintained thereunder, the amount, if any, of the
Member’s (1) Before Tax Contributions, (2) Rollover Contributions, (3) Prior
ESOP Contributions, (4) Matching Employer Contributions, (5) Qualified
Nonelective Contributions (6)


-10-    

--------------------------------------------------------------------------------





Nonelective Employer Contributions, (7) Transitional Employer Contributions, (8)
FSP Contributions, (9) FSP Plus Contributions, (10) Weartech Prior Matching
Contributions, and (11) Harris Prior Employer Contributions.”
XIX.
The second sentence of Section 5.4(2) of the Plan is hereby amended by inserting
the phrase “, Harris Prior Employer Contributions” immediately following the
phrase “Weartech Prior Matching Contributions”.
XX.
The first sentence of Section 5.5 of the Plan is hereby amended by inserting the
phrase “, Harris Prior Employer Contributions” immediately following the phrase
“Weartech Prior Matching Contributions”.
XXI.
The next to last sentence of Section 5.5 of the Plan is hereby amended in its
entirety to read as follows:
“In the absence of an effective investment direction and/or an effective
investment change (but subject to Section 11.10(3)), Before-Tax Contributions,
Rollover Contributions, Weartech Prior Matching Contributions, Harris Prior
Employer Contributions and Employer Contributions shall be invested in such
Investment Fund or Funds (each of which shall be a “qualified default investment
alternative” within the meaning of Department of Labor regulations), and in such
proportions, as is designated


-11-    

--------------------------------------------------------------------------------





by the Investment Committee from time to time for such purpose, and Prior ESOP
Contributions shall be invested in the Holdings Stock Fund (or in such other
Investment Fund as the Investment Committee shall designate for such purpose).”
XXII.
The last sentence of Section 5.7(1) of the Plan is hereby amended in its
entirety to read as follows:
“Each loan shall be charged against the Member’s Vested Interest in his
Sub-Accounts as follows: first, against the Member’s Rollover Contributions
Sub-Account, if any; second, to the extent necessary, against the Member’s
Before-Tax Contributions Sub-Account, if any; third, to the extent necessary
against the Member’s Qualified Nonelective Contributions Sub-Account, if any;
fourth, to the extent necessary, against the Member’s Matching Employer
Contributions Sub-Account, if any; fifth, to the extent necessary against the
Member’s Nonelective Employer Contributions Sub-Account, if any; sixth, to the
extent necessary, against the Member’s Transitional Employer Contributions
Sub-Account, if any; seventh, to the extent necessary, against the Member’s
Prior ESOP Contributions Sub-Account, if any; eighth, to the extent necessary,
against the Member’s Weartech Prior Matching Contributions Sub-Account, if any;
ninth, to the extent necessary, against the Member’s FSP Contributions
Sub-Account, if any; tenth to the extent necessary, against the Member’s FSP
Plus Contributions Sub-Account, if any; and eleventh, to the extent necessary,
against the Member’s Harris Prior Employer Contributions Sub-Account, if any.”


-12-    

--------------------------------------------------------------------------------





XXIII.
Section 5.7 of the Plan is hereby amended by inserting the following new
Subsection at the end thereof:
“(8)    Upon the effective time of the merger of the Harris Plan into the Plan,
any loans outstanding under the Harris Plan on July 31, 2017 shall be
transferred to the Plan and shall continue to be governed by the terms in effect
for such loans under the Harris Plan on July 31, 2017. Further, the limitation
set forth in Subsection (3) of this Section on the number of loans that a Member
may have outstanding at any one time shall not apply to a Former Harris Plan
Participant who on July 31, 2017 had more than three loans outstanding under the
Harris Plan, provided, however, that such Former Harris Plan Participant shall
not be eligible to obtain a loan under this Plan until he has less than three
loans outstanding under the Plan, and thereafter shall be subject to the
limitation set forth in Subsection (3).”
XXIV.
Section 6.3 of the Plan is hereby amended by inserting the following new
Subsection at the end thereof:
“(8)    If a Former Harris Plan Participant who forfeited all or a portion of
his interest under the Harris Plan on account of a distribution to him from the
Harris Plan prior to August 1, 2017 is reemployed as an Eligible Employee under
this Plan on or after August 1, 2017 but prior to incurring five consecutive
1-Year Breaks in Service, such


-13-    

--------------------------------------------------------------------------------





Former Harris Plan Participant shall have the right to repay to the Trust Fund
the full amount of the distribution on or before the earlier of (a) the date
such Former Harris Plan Participant incurs five consecutive 1-Year Breaks in
Service following the date of distribution or (b) the end of the five-year
period beginning with the date on which such Former Harris Plan Participant is
reemployed. If a Former Harris Plan Participant who received a deemed
distribution from the Harris Plan prior to August 1, 2017 is reemployed as an
Eligible Employee on or after August 1, 2017 but prior to incurring five
consecutive 1-Year Breaks in Service, such Former Harris Plan Participant will
be deemed to have immediately repaid such distribution to the Plan. In the event
of a repayment as described in this Subsection, the Former Harris Plan
Participant’s Years of Vesting Service to which such payment related shall be
reinstated and an Account shall be established for such Former Harris Plan
Participant with a value that is not less than the sum of the amount of the
distribution and the amount forfeited at the time the distribution was made,
unadjusted for any subsequent gains or losses. Thereafter, the portion of such
Former Harris Plan Participant’s Account that is derived from Harris Prior
Employer Contributions shall be 100% nonforfeitable. The sources for restoration
of the Former Harris Plan Participant’s forfeitures shall, in the discretion of
the Employer, be income or gain to the Plan, forfeitures or Employer
Contributions. Notwithstanding any provision of the Harris Plan, any forfeitures
arising under the provisions of the Harris Plan that have not been allocated or
applied as of August 1, 2017 shall be used to reduce subsequent Employer
Contributions.”
XXV.


-14-    

--------------------------------------------------------------------------------





Section 6.7 of the Plan is hereby amended in its entirety to read as follows:
“6.7    Withdrawals.
(1)    Withdrawals on Account of Hardship. A Member who is an Employee and who
has obtained all distributions and withdrawals (including distributions of ESOP
dividends under section 404(k) of the Code but not Hardship distributions) and
all nontaxable loans then available under all plans maintained by the Controlled
Group (including, without limitation, any qualified and non-qualified deferred
compensation plan and any cash or deferred arrangement that is part of a
cafeteria plan (other than mandatory employee contributions under a welfare plan
or pension plan)), may request, on a form provided by and filed with the
Committee, a withdrawal on account of Hardship of all or a part of his Vested
Interest in the following Sub Accounts: Rollover Contributions Sub-Account,
Before-Tax Contributions Sub-Account (excluding any earnings allocated thereto),
Matching Employer Contributions Sub-Account, Transitional Employer Contributions
Sub-Account, Prior ESOP Contributions Sub-Account, Weartech Prior Matching
Contributions Sub-Account and Harris Prior Employer Contributions Sub-Account.
Upon making a determination that the Member is entitled to a withdrawal on
account of Hardship, the Committee shall direct the Trustee to distribute to
such Member the amount requested and charge the amount of the withdrawal to the
Member’s Sub-Accounts in the order set forth in the preceding sentence,
provided, however, that the amount of the withdrawal shall not be in excess of
the amount necessary to alleviate such Hardship. If a withdrawal on account of
Hardship is made by a Member pursuant to this


-15-    

--------------------------------------------------------------------------------





Subsection, notwithstanding any other provision of the Plan (or any other plan
maintained by the Controlled Group) to the contrary, the Member’s Before-Tax
Contributions to the Plan (or any comparable contributions to any other plan
maintained by the Controlled Group, including, without limitation, any
non-qualified deferred compensation plan, any cash or deferred arrangement that
is part of a cafeteria plan (other than mandatory employee contributions under a
welfare plan or pension plan) and any stock option, stock purchase or similar
plan) shall be suspended for a period of 6 months following receipt of the
Hardship withdrawal. A Member who has made a withdrawal pursuant to this Section
and who desires to resume having Before-Tax Contributions made for him may do
so, as of any Valuation Date after the expiration of the suspension period
specified in this Section, if he is then an Eligible Employee and he again
enrolls as a contributing Member pursuant to Sections 2.2(1) and 3.1.
(2)    Withdrawals upon Attainment of Age 59 ½. A Member who is an Employee and
who is at least age 59 ½ may request, on a form provided by and filed with the
Committee, a withdrawal of all or a part of his Vested Interest in his Account.
Any such partial withdrawal shall be charged pro-rata to the Sub-Accounts
maintained under the Member’s Account.
(3)    Withdrawals of Rollover Contributions. A Member who is an Employee may
request, on a form provided by and filed with the Committee, a withdrawal of all
or any part of his Rollover Contributions Sub-Account.
(4)    Withdrawals upon incurrence of a Disability. A Member, who is an Employee
and who incurs a Disability, may request, on a form provided by and filed with


-16-    

--------------------------------------------------------------------------------





the Committee, a withdrawal of all or a part of his Vested Interest in his
Account. Any such partial withdrawal shall be charged pro-rata to the
Sub-Accounts maintained under the Member’s Account. For purposes of this Section
6.7(4), a Member is disabled on the date the Committee determines the Member
satisfies the definition of Disability. The Committee may require a Member to
submit to a physical examination in order to confirm the Member’s Disability.
(5)    Withdrawals by Certain Former Employees. A Member, who is a former
Employee and a Former Harris Plan Participant, may request, on a form provided
by and filed with the Committee, a withdrawal of a portion of his Vested
Interest in his Account. Any such withdrawal shall be charged pro-rata to the
Sub-Accounts maintained under the Member’s Account.
(6)    Withdrawals made pursuant to this Section may be made, effective as of
any Valuation Date, upon such prior notice as may be required by the
Administrative Committee. Withdrawals made pursuant to this Section shall be in
an amount not less than any minimum amount established by the Committee.
Withdrawals from a Member’s Sub-Accounts made pursuant to this Section shall be
allocated among the Investment Funds in the same proportion as the value
(determined as of the Valuation Date that is the effective date of such
withdrawal) of such Member’s Sub-Accounts invested in each such Investment Fund
bears to the total value (determined as of such Valuation Date) of such Sub
Accounts.”
XXVI.


-17-    

--------------------------------------------------------------------------------





Section 6.8 of the Plan is hereby amended by deleting the phrase “Employer
Contributions or Weartech Prior Matching Contributions” and substituting
therefor the phrase “Employer Contributions, Weartech Prior Matching
Contributions or Harris Prior Employer Contributions”.
XXVII.
Exhibit A of the Plan is hereby amended in its entirety to read as follows:
“EXHIBIT A
Participating Employers
as of August 1, 2017
The Lincoln Electric Company
J.W. Harris Co., Inc.
Lincoln Global, Inc.
Welding, Cutting, Tools & Accessories, LLC
Smart Force, LLC
Lincoln Electric Cutting Systems, Inc.
Kaliburn, Inc.
Easom Automation Systems, Inc.
Weartech International, Inc.
Vizient Manufacturing Solutions, Inc.”




EXECUTED at Cleveland, Ohio this          day of July, 2017.
THE LINCOLN ELECTRIC COMPANY






By:    


Title:    


-18-    